Citation Nr: 1717979	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2016, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has recharacterized the issue of service connection for an enlarged liver to best reflect the broad scope of this claim as indicated by statements received from the Veteran and the evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hepatitis C and a liver disease.  

A review of the file shows that there may be relevant outstanding treatment records.  In the August 1972 separation examination, it was noted that the Veteran was hospitalized for infectious hepatitis from November 1971 to January 1972 at the Naval Hospital in Oakland, California, and again aboard the USS Constellation (CVA) in February 1972 for 18 days.  Although the narrative summaries are included in the record for these hospitalizations, the treatment records are not.  Significantly, the summary from the November 1971 hospitalization notes that hepatitis antigen serology tests were conducted.  The results from those tests are relevant to the claim.  Also, a November 1971 treatment report stated that the Veteran was just released from the hospital with hepatitis and he was treated for a recurrence of hepatitis.  This implies that the Veteran was hospitalized a third time for hepatitis.  There are no records associated with this noted hospitalization contained in the record.  On remand, these records need to be obtained.  

Pursuant to the June 2016 Board remand, the Veteran was afforded a VA examination in August 2016 for his hepatitis C and liver claims.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner stated that the Veteran was diagnosed and treated for infectious hepatitis in November 1971 during his active military service, no non-A or non-B hepatitis was identified at that time, and the Veteran had a long history of intravenous drug use, which continued for 17 years following his discharge from the military.  The examiner then concluded that the Veteran's hepatitis C more likely than not occurred after his separation from the military.  

The Board finds this opinion inadequate for several reasons.  Initially, the Board finds that the rationale provided is merely conclusory and does not support nor explain the opinion and conclusion reached.  Specifically, the examiner does not provide a basis for the finding that there was no non-A or non-B hepatitis identified and the rationale does not fully explain why the Veteran's hepatitis C more likely occurred after separation.  Further, the Board requested an opinion as to whether the hepatitis C is most likely due to drug abuse.  The examiner failed to provide this requested opinion.  Finally, the examiner's opinion was based on inadequate facts and an incomplete record.  The examiner only noted a single treatment for hepatitis in service in November 1971.  However, as noted above the evidence shows that the Veteran was hospitalized at least twice if not three times for hepatitis in service.  

Regarding the liver disease, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran did not have an enlarged liver and he had normal liver function, an undetectable hepatitis C viral load, and sustained virologic response (SVR).  The Board notes that the Veteran did have irregular findings related to his liver during VA diagnostic testing in August 2014.  The examiner did not address these findings nor did the examiner address whether any abnormalities of the liver were caused by the Veteran's inservice hepatitis or drug and alcohol abuse.

The Board also notes that the August 2016 VA psychiatric examination stated that the diagnosis of depression was related to/concurred in/was caused by a number of issues during his military service, including drug and alcohol abuse and racial discrimination.  As service connection has been established for major depressive disorder, an opinion is necessary regarding whether the Veteran's hepatitis C is related to his service-connected disability by way of drug use as a result of his depression.  38 C.F.R. § 3.301 (c)(3).

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

As previously noted, the record does not contain service treatment records from the Veteran's hospitalizations during service.  On remand, these records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment records since his service discharge.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's complete service treatment records from all pertinent sources, including treatment records during hospitalizations dated from October 1971 to February 1972 from the Naval Hospital in Oakland, the USS Constellation (CVA) and the hospital mentioned in the November 1971 treatment report.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran's electronic claim file must be forwarded and reviewed by the VA examiner who conducted the examination in August 2016, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that hepatitis C and a liver disease began in or is related to service or any incident of service.  In providing the opinion, the examiner should consider the hepatitis the Veteran experienced in service, and the fact that the Veteran contends hepatitis C originated with his drug and alcohol use while in service.  The examiner must opine whether the hepatitis C is most likely due to drug abuse.  The examiner must also opine whether any current disease of the liver is caused by his inservice infectious hepatitis.  Finally, the examiner must opine whether the Veteran's use of drugs or addiction results from his service-connected major depressive disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




